DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 & 7 are rejected under 35 U.S.C. 102(a)2 as being anticipated by Yamanishi (U.S. 2017/0054320).
Regarding claim 1, Yamanishi teaches a power-feeding device comprising (see mobile-terminal-charging device 5, Figs. 2-18): a power-feeding coil (see charging coil 8, para 0080, Fig. 9); a control device (see controller 10, para 0056 and 0057, Fig. 9); a sensing device (see detection coils 43, 54 and 44 para 0079-0083, Fig, 11 and 12); and a moving device (see motor controller 36, 37 & 38, para 0056-0057 & 0067-0077; Figs. 4-7), wherein the power-feeding coil is configured to generate a magnetic field (see charging coil 8, para 0039, 0080 & 0086, Fig. 9), wherein the control device is electrically connected to the power-feeding coil and the sensing device (see controller 10, para 0057 & 0079-0083, Fig. 9) wherein the control device is configured to determine a position of the power-feeding coil and to transmit a position control signal (see S5 and S9 para 0067-

Regarding claim 2, Yamanishi teaches a power-feeding device comprising  (see mobile-terminal-charging device 5, Figs. 2-18): a power-feeding coil (see charging coil 8, para 0080, Fig. 9); a control device (see controller 10, para 0056 and 0057, Fig. 9); a sensing device (see detection coils 43, 54 and 44 para 0079-0083, Fig, 11 and 12); and a moving device (see motor controller 36, 37 & 38, para 0056-0057 & 0067-0077; Figs. 4-7), wherein the power-feeding coil is configured to generate a magnetic field (see charging coil 8, 0039, 0080 & 0086, Fig. 9), wherein the control device is electrically connected to the power-feeding coil and the sensing device (see controller 10, para 0057 & 0079-0083, Fig. 9), wherein the control device is configured to determine a position of the power-feeding coil and to transmit a position control signal (see para 0068-0070, 0079-0083, Fig. 10), wherein the moving device is configured to receive the position control signal and to move the power-feeding coil based on the position control signal (see s10 para 0069-0071 & 0079-0083, Fig. 10), wherein the sensing device includes a first coil group and a second coil group (see detection coils 43, 54 and 44 para 0079-0083 & 0111, Fig, 11 and 12), and wherein the second coil group (see detection coil 44 para 0079-0083 & 0103-0109, Fig, 11 and 12) is positioned in a region surrounded by any one of coils included in the first coil group (see detection coils 43 and 54, para 0079-0083 & 0103-0109, Fig, 11 and 12).
Regarding claim 3, Yamanishi teaches wherein at least one of the first coil group and the second coil group includes a first sensing coil and a second sensing coil (see detection coils 43, 54 and 44 para 0079-0083 & 0111, Fig, 11 and 12), wherein the first sensing coil is configured to generate a magnetic field see detection coils 43 and 54, para 0079-0083, 0097 & 0103-0109, Fig, 11 and 12), and wherein the second sensing coil is configured to sense a change in magnetic flux density (see detection coil 44 para 0079-0083, 0097 & 0103-0109, Fig, 11 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi (U.S. 2017/0054320) in view of Ghovanloo (U.S. 2011/0074349).
Regarding claim 4, Yamanishi teaches the power-feeding device according to claim 1, but does not disclose wherein the control device includes a neural network, wherein sensing data is input to an input layer of the neural network, and wherein the position control signal is output from an output layer of the neural network.
Ghovanloo teaches a wireless power system between moving devices and a control device which includes a neural network (see control stationary unit 200 and processing system 400 of system 100 para 0054, Fig. 1), wherein sensing data (see magnetic field measurement data, para 0054, Fig. 1) is input to an input layer of the neural network (see para 0042 & 0054), and wherein the position control signal is output from an output layer of the neural network (see spatial (X, Y, Z) and orientation, para 0054).
Yamanishi and Ghovanloo are in the field of wireless power charging for between movable and static device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Yamanishi with the teachings of Ghovanloo by having the control device to include a neural network, wherein sensing data is input to an input layer of the neural network, and wherein the position control signal is output from an output layer of the neural network in order to improve speed and accuracy when calculation movable devices location thus provide improved charging coupling and efficiencies.  
Regarding claim 6, Yamanishi teaches the power-feeding device according to claim 2, but does not disclose wherein the control device includes a neural network, wherein sensing data is input to an input layer of the neural network, and wherein the position control signal is output from an output layer of the neural network.
Ghovanloo teaches a wireless power system between moving devices and a control device which includes a neural network (see control stationary unit 200 and processing system 400 of system 100 para 0054, Fig. 1), wherein sensing data (see magnetic field measurement data, para 0054, Fig. 1) is input to an input layer of the neural network (see para 0042 & 0054), and wherein the position control signal is output from an output layer of the neural network (see spatial (X, Y, Z) and orientation, para 0054).
Yamanishi and Ghovanloo are in the field of wireless power charging for between movable and static device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Yamanishi with the teachings of Ghovanloo by having the control device to include a neural network, wherein sensing data is input to an input layer of the neural network, and wherein the position control signal is output from an output layer of the neural network in order to improve speed and accuracy when calculation movable devices location thus provide improved charging coupling and efficiencies.  


Claims 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanishi (U.S. 2017/0054320) in view Terao (U.S. 2012/0043931).
Regarding claim 5, Yamanishi teaches a wireless power-feeding system comprising: the power-feeding device according to claim 1 (see rejection of claim 1); and a power-receiving device (see mobile terminal 14, para 0039), wherein the power-receiving device includes a power-receiving coil (see mobile terminal 15, para 0066-0071, Figs. 3 & 10),wherein the power storage device is electrically connected to the power-receiving coil and able to be charged with power induced by the power-receiving coil (see mobile terminal 15, para 0066-0071, Figs. 3 & 10), and wherein the control device is configured to determine the position of the power-feeding coil based on a position of the power-receiving coil (see para 0068-0070, 0079-0083, Fig. 10). 
Yamanishi does explicitly not disclose the power-receiving device includes a power storage device.
Terao in the field of providing wireless power between moving devices teaches  wherein the power-receiving device includes a power storage device (see internal battery 52, para 0014, Fig. 1). 
Yamanishi and Terao are in the field of wireless power charging for between movable and static device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power-receiving device of Yamanishi in order to include a power storage device as disclosed by Terao in order to be able to charge the battery and power the load/receive with the battery    
Regarding claim 7, Yamanishi teaches a wireless power-feeding system comprising: the power-feeding device according to claim 2 (see rejection of claim 2); and a power-receiving device (see mobile terminal 14, para 0039), wherein the power-receiving device includes and a power-receiving coil (see mobile terminal 15, para 0066-0071, Figs. 3 & 10), wherein the power storage device is electrically connected to the power-receiving coil and able to be charged with power induced by the power-receiving coil (see mobile terminal 15, para 0066-0071, Figs. 3 & 10), and wherein the control device is configured to determine the position of the power-feeding coil based on a position of the power-receiving coil (see para 0068-0070, 0079-0083, Fig. 10).
Yamanishi does explicitly not disclose the power-receiving device includes a power storage device.
Terao in the field of providing wireless power between moving devices teaches  wherein the power-receiving device includes a power storage device (see internal battery 52, para 0014, Fig. 1). 
Yamanishi and Terao are in the field of wireless power charging for between movable and static device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power-receiving device of Yamanishi in order to include a power storage device as disclosed by Terao in order to be able to charge the battery and power the load/receiver with the DC source from the battery without interruption to services or applications.    
  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The Examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             February 24, 2021